Exhibit 10.3

 

 

 

 

 

MERIDIAN BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT

DEFERRED COMPENSATION PLAN

This document is drafted with the intent that it comply with Internal Revenue
Code Section 40!JA and regulations promulgated thereunder.

Renaissance Benefit Advisors has provided you this specimen document strictly in
its capacity as an employee benefits consulting firm and plan recordkeeper.
Renaissance Benefit Advisors does NOT provide legal, tax or accounting
consultation or advice. It is Renaissance Benefit Advisors' recommendation that
you seek appropriately specialized professional consultation regarding the
information and/or material contained herein.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright © Renaissance Benefit Advisors 2008 All rights reserved.

 





--------------------------------------------------------------------------------

 

 

MERIDIAN BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT

DEFERRED COMPENSATION PLAN

Meridian Bank, a Pennsylvania corporation, and its affiliates and subsidiaries
(the "Employer"), hereby adopts this Meridian Bank Supplemental Executive
Retirement Deferred Compensation Plan (the "Plan") for the benefit of a select
group of management or highly compensated employees. This Plan is an unfunded
arrangement and is intended to be exempt from the participation, vesting,
funding, and fiduciary requirements set forth in Title I of the Employee
Retirement Income Security Act of 1974, as amended. It is intended to comply
with Internal Revenue Code Section 409A.

Article 1 - Definitions

1.1       Account

The sum of all the bookkeeping sub-accounts as may be established on the books
of the Employer for the purpose of recording amounts credited on behalf of each
Participant as provided in Section 5.1 hereof.

1.2       Administrator

An administrative committee appointed by the Board. The Plan Administrator shall
serve as the agent for the Employer with respect to the Trust.

1.3       Board

The Board of Directors of the Employer.

1.4       Bonus

Compensation which is designated as such by the Employer and which relates to
services performed during an incentive period by an Eligible Employee in
addition to his or her Salary, including any pretax elective deferrals from said
Bonus to any Employer sponsored plan that includes amounts deferred under a
Deferral Election or any elective deferral as defined in Code Section 402(g)(3)
or any amount contributed or deferred at the election of the Eligible Employee
in accordance with Code Section 125 or 132(f)(4).

1.5       Change-in-Control

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a "Change-in-Control" of the Employer
(which, for purpose of this Section 1.5 shall mean Meridian Bank but not any of
its affiliates or subsidiaries) shall mean the first to occur of any of the
following:

(a)          "Change in Ownership"; the date that any one person or persons
acting as a group, as defined in Treas. Reg. Section l.409A-3(i)(5)(v)(B),
acquires ownership of Employer stock constituting more than fifty percent (50%)
of the total fair market value or total voting power of the Employer;





1

--------------------------------------------------------------------------------

 

 

(b)          "Change in Effective Control"; the date that any one person or
persons acting as a group, as defined in Treas. Reg. Section
l.409A-3(i)(5)(v)(B), acquires (or has acquired during the 12-month period
ending on the (i) date of the most recent acquisition by such person or persons)
ownership of the stock of the Employer possessing thirty percent (30%) or (ii)
more of the total voting power of the stock of the Employer;

(c)          "Change in Ownership of a Substantial Portion of the Assets of the
Company"; the date that any one person or persons acting as a group, defined in
Treas. Reg. Section l.409A-3(i)(5)(v)(B), acquires (or has acquired during the
12-month period  ending on the date of the most recent acquisition by such
person or persons) assets from the Employer that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Employer immediately prior to such
acquisition; or

(d)          the date that a majority of members of the Employer's Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or elections.

1.6       Code

The Internal Revenue Code of 1986, as amended.

1.7       Compensation

The Participant's earned income, including Salary, Bonus, Performance-based
Compensation, and other remuneration, excluding severance, from the Employer as
may be included by the Administrator. For purposes of determining who a "key
employee" is pursuant to Section 1.27 only, Compensation shall have the meaning
ascribed to it in Code Section 415 and Regulations promulgated thereunder.

1.8       Deferrals

The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.

1.9       Deferral Election

The separate agreement, submitted to the Administrator, by which an Eligible
Employee agrees to participate in the Plan and is evidence of an irrevocable
election to make Deferrals under this Plan.

1.10     Disability

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall be considered to have
incurred a Disability if: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months,  receiving  income replacement  benefits for
a period of  not less than 3 months under





2

--------------------------------------------------------------------------------

 

 

an accident and health plan covering employees of the Participant's Employer; or
(iii) determined to be totally disabled by the Social Security Administration.

1.11     Effective Date

January 1, 2009

1.12     Eligible Employee

An Employee shall be considered an Eligible Employee if such Employee is a
member of a "select group of management or highly compensated employees," within
the meaning of Sections 201, 301 and 401 of ERISA, and is designated as an
Eligible Employee by the Administrator. The Administrator may at any time, in
its sole discretion, change the eligible criteria for an Eligible Employee or
determine that one or more Participants will cease to be an Eligible Employee.
The designation of an Employee as an Eligible Employee in any year shall not
confer upon such Employee any right to be designated as an Eligible Employee in
any future Plan Year.

1.13     Employee

Any person employed by the Employer.

1.14     Employer

Meridian Bank and its subsidiaries and affiliates.

1.15     Employer Discretionary Contribntion

A discretionary contribution made by the Employer that is credited to one or
more Participant's Accounts in accordance with the terms of Section 3.8 hereof.

1.16     Employer Supplemental Contribution

A contribution made by the Employer that is credited to one or more
Participant's Accounts in accordance with the terms of Section 3.7 hereof.

1.17     ERISA

The Employee Retirement Income Security Act of 1974, as amended.

1.18     Investment Fund

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant's Accounts.

1.19     Matching Contribution

A contribution made by the Employer that is credited to one or more
Participant's Accounts in accordance with the terms of Section 3.6 hereof.

1.20     Participant

An Eligible Employee who is a Participant as provided in Article 2.





3

--------------------------------------------------------------------------------

 

 

1.21     Performance-based Compensation

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, "Performance-based Compensation" shall mean
compensation that (i) meets the definition of Code Section 409A(a)(4)(B)(iii)
and related guidance and regulations, (ii) is designated as such by the Employer
and relates to services performed during a performance period of at least twelve
months by an Eligible Employee, including any pretax elective deferrals from
said Performance-based Compensation to any Employer sponsored plan that includes
amounts deferred under a Deferral Election or any elective deferral as defined
in Code Section 402(g)(3) or any amount contributed or deferred at the election
of the Eligible Employee in accordance with Code Section 125 or 132(f)(4).

1.22     Plan Year

For the initial Plan Year, Effective Date through December 31, 2008. For each
year thereafter, January 1 through December 31.

1.23     Retirement

Retirement means a Participant has reached age sixty-five (65) and has a
Separation from Service.

1.24     Salary

An Eligible Employee's base salary earned during a Plan Year, including any
pretax elective deferrals from said Salary to any Employer sponsored plan that
includes amounts deferred under a Deferral Election or any elective deferral as
defined in Code Section 402(g)(3) or any amount contributed or deferred at the
election of the Eligible Employee in accordance with Code Section 125 or
132(f)(4).

1.25     Separation from Service

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient due to death, retirement or other termination
of employment with the Service Recipient unless the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six (6) months, or if longer, so long as the individual retains a right
to reemployment with the Service Recipient under an applicable statute or by
contract. If the period of Participant's leave exceeds six (6) months and the
Participant has no right to reemployment, a Separation from Service shall be
deemed to have occurred on the first date following the six (6) month period.
Upon a sale or other disposition of the assets of the Employer to an unrelated
purchase, the Administrator reserves the right, to the extent permitted by Code
section 409A to determine whether Participants providing services to the
purchaser after and in connection with the purchase transaction have experienced
a Separation from Service.

1.26     Service Recipient

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, Service Recipient shall mean the Employer
or person for whom the services are performed and with respect to whom the
legally binding right to





4

--------------------------------------------------------------------------------

 

 

compensation arises, and all persons with whom such person would be considered a
single employer under Code Section 414(b) (employees of controlled group of
corporations), and all persons with whom such person would be considered a
single employer under Code Section 414(c) (employees of partnerships,
proprietorships, etc., under common control).

1.27     Specified Employee

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a "Specified Employee" shall mean a
Participant  who  on the date of his or her "Separation from Service" is
considered a "Key Employee", as defined under Code Section 416(i) without regard
to section 416(i)(5) and such other requirements imposed under Code Section
409A(a)(2)(B)(i) and regulations thereunder for the period beginning April 1 of
the year subsequent to the Identification Date and ending March 31 of the
following year. The Identification Date for this Plan is December 31 of each
year. For purposes of determining who is an "officer" under Code Section 416(i),
the guidance under Treas. Reg. Section 1.416-1 (Question T-13) shall be used.
Notwithstanding anything to the contrary, a Participant is not a Specified
Employee unless any stock of the Service Recipient is publicly traded on an
established securities market (as defined in Treas. Reg. Section 1-897-l(m) or
otherwise.

1.28     Trust

In the event of Trust usage, the agreement between the Employer and the Trustee
under which the assets of the Plan are held, administered and managed, which
shall conform to the terms of Rev. Proc. 92-64.

1.29     Trustee

In the event of a Trust, the initial Trustee shall be the named Trust
administrator, or such other successor that shall become trustee pursuant to the
terms of the Plan.

1.30     Years of Service

A Participant's "Years of Service" shall be measured by employment during a
twelve (12) month period commencing with the Participant's date of hire and
anniversaries thereof.

Article 2 - Participation

2.1       Commencement of Participation

Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
an Employer Supplemental or Employer Discretionary Contribution is first
credited to his or her Account.

2.2       Loss of Eligible Employee Status

A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee. Amounts credited





5

--------------------------------------------------------------------------------

 

 

to the Account of a Participant who is no longer an Eligible Employee shall
continue to be held pursuant to the terms of the Plan and shall be distributed
as provided in Article 6.

Article 3 - Contributions

3.1       Deferral Elections - General

A Participant's Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a cessation of Deferrals shall be
allowed if required by the terms of the Employer's qualified 401(k) plan in
order for the Participant to obtain a hardship withdrawal from the 401(k) plan,
or if required under Section 6.10 (Unforeseeable Emergency) of this Plan. Such
amounts deferred under the Plan shall not be made available to such Participant,
except as provided in Article 6, and shall reduce such Participant's
Compensation from the Employer in accordance with the provisions of the
applicable Deferral Election; provided, however, that all such amounts shall be
subject to the rights of the general creditors of the Employer as provided in
Article 8. The Deferral Election, in addition to the requirements set forth
below, must designate: (i) the amount of Compensation to be deferred, (ii) the
time of the distribution, and (iii) the form of the distribution.

3.2       Time of Election

A Deferral Election shall be void if it is not made in a timely manner as
follows:

(a)          A Deferral Election with respect to any Compensation must be
submitted to the Administrator before the beginning of the calendar year during
which the amount to be deferred will be earned. As of December 31 of each
calendar year, said Deferral Election is irrevocable for the calendar year.

(b)          Notwithstanding the foregoing and in the discretion of the
Employer, in a year in which an Employee is first eligible to participate, and
provided that such Employee is not eligible to participate in any other similar
account balance arrangement aggregated with the elective deferral portion of the
Plan under Code Section 409, such Deferral Election shall be submitted within
thirty (30) days after the date on which an Employee is first eligible to
participate, and such Deferral Election shall apply to Compensation to be earned
during the remainder of the calendar year after such election is made.

(c)          Notwithstanding the foregoing and in the discretion of the
Employer, a Deferral Election with respect to any Performance-based Compensation
may be submitted by the Eligible Employee or Participant provided that such
Deferral Election is submitted at least six (6) months prior to the end of the
performance period on which the Performance-based Compensation is based.
Provided, that the Eligible Employee is employed continuously from the later of
the beginning through the date the election is made to defer such
Performance-based Compensation and the amount of such Performance-based
Compensation has not become readily ascertainable as of the date of the Deferral
Election.

 





6

--------------------------------------------------------------------------------

 

 

3.3       Distribution Elections

At the time a Participant makes a Deferral Election, he or she must also elect
the time and form of the distribution by establishing one or more In-Service
Account(s) or Retirement Account(s) as provided in Sections 5.1 and 6.1. 1f the
Participant fails to properly designate the time and form of a distribution, the
Participant's Account shall be designated as a Retirement Account and shall be
paid in a lump sum. Notwithstanding anything to the contrary, All Supplemental
Employer Contributions shall be allocated to a Participant's Retirement Account
and shall be distributed in annual installments over a 10 year period.

3.4       Additional Requirements

The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements, or as
otherwise required by the Administrator in its sole discretion:

(a)          Deferrals may be made in whole percentages or stated dollar amounts
with such limitations as determined by the Administrator.

(b)          The maximum amount that may be deferred each Plan Year is
twenty-five percent (25%) of the Participant's Salary and one-hundred percent
(100%) of the Participant's Bonus or Performance-based Compensation, net of
applicable taxes.

3.5       Cancellation of Deferral Election due to Disability

Notwithstanding anything to the contrary, if a Participant incurs a disability
as defined in this Section 3.5, said Participant may file an election to stop
Deferrals as of the date the election is received by the Administrator, provided
that such cancellation occurs by the later of the end of the calendar year or
the 15th day of the third month following the date the Participant incurs a
disability. Disability for purposes of this Section 3.5 only means that a
Participant incurs a medically determinable physical or mental impairment
resulting in the Participant's inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, as determined by the Administrator in its sole
discretion.

3.6       Matching Contribution

The Employer may, in its sole and absolute discretion, credit to the Account of
each Participant who makes Deferrals a Matching Contribution in an amount equal
to a percentage of the Deferrals contributed by the Participant, with such
percentage determined annually by the Employer, in its sole and absolute
discretion. In the event of a Matching Contribution, such Matching Contribution
shall be credited to such sub-account(s) as may be elected by the Participant
for his or her Salary Deferrals, or if no Salary Deferrals, then for Bonus
Deferrals or Performance-based Compensation Deferrals in accordance with Section
5.1 and procedures established by the Plan Administrator.

3.7       Employer Supplemental Contribution

The Employer shall make an Employer Supplemental Contribution to the Account of
all of the Participants. The amount of the Employer Supplemental Contribution to
be credited to





7

--------------------------------------------------------------------------------

 

 

each Participant's Account shall be determined by the Employer and communicated
to the Participant(s) annually. Such Employer Supplemental Contribution shall be
credited to a Retirement sub-account maintained within the Participant's Account
in accordance with Section 5.1 and procedures established by the Plan
Administrator.

3.8       Employer Discretionary Contributions

The Employer reserves the right to make an Employer Discretionary Contribution
to some or all Participants' Accounts in such amount and in such manner as may
be determined by the Employer. Such Employer Discretionary Contribution shall be
credited to a Retirement sub­ account maintained within the Participant's
Account in accordance with Section 5.1 and procedures established by the Plan
Administrator.

3.9       Crediting of Contributions

(a)          Salary Deferrals shall be credited to a Participant's Account, and
if applicable transferred to the Trust, at such time as the Employer shall
determine but no less frequently than at the close of each month. Bonus or
Performance-based Compensation Deferrals, shall be credited to a Participant's
Account, and if applicable transferred to the Trust, annually.

(b)          In the event of the Employer providing for a Matching Contribution,
the Matching Contribution shall be credited to a Participant's Account, and if
applicable transferred to the Trust, at such time as the Employer shall
determine but no less frequently than at the close of each month.

(c)          Employer Supplemental Contribution(s) shall be credited to a
Participant's Retirement sub account, and if applicable transferred to the
Trust, as soon as administratively feasible following the close of each Plan
Year.

(d)          Employer Discretionary Contributions, if any, shall be credited to
a Participant's Account, and if applicable transferred to the Trust, at such
time as the Employer shall determine.

Article 4 - Vesting

4.1       Vesting of Deferrals

A Participant shall be one-hundred percent (100%) vested in his or her Account
attributable to Deferrals and any earning or losses on the investment of such
Deferrals.

4.2       Vesting of Matching Contributions

Except as otherwise provided herein, a Participant shall be one-hundred percent
(100%) vested to the portion of his or her Account attributable to Matching
Contributions.

4.3       Vesting of Employer Supplemental Contributions

Unless otherwise provided by the Plan, a Participant shall have a vested right
to the portion of his or her Account attributable to Employer Supplemental
Contributions that are





8

--------------------------------------------------------------------------------

 

 

credited for a given Plan Year, and any earnings or losses on the investment of
such Employer Contribution, in accordance with the following schedule:

 

 

12 months after Crediting Date

Vested Percentage

Less than 12 months


25%

12 but less than 24 months


50%

24 but less than 36 months


75%

36 or more


100%

4.4       Vesting of Employer Discretionary Contributions

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary Contribution( s)
according to such vesting schedule as the Employer shall determine at the time
an Employer Discretionary Contribution is made. Such vesting schedule shall be
communicated in writing to the Participant following the crediting of such
Employer Discretionary Contribution to a Participant's Account.

4.5       Vesting in Event of Retirement, Disability, Death or Change-in-Control

(a)          A Participant who incurs a Separation from Service due to
Retirement shall be fully vested in the amounts credited to his or her Account
as of the date of Retirement.

(b)          A Participant who incurs a Separation from Service due to
Disability shall be fully vested in the amounts credited to his or her Account
as of the date of Disability.

(c)          Upon a Participant's death, the Participant shall be fully vested
in the amounts credited to his or her Account.

(d)          Upon a Change-in-Control, all Participants shall be fully vested in
the amounts credited to their Accounts as of the date of the Change-in-Control.

4.6       Amounts Not Vested

Any amounts credited to a Participant's Account that are not vested at the time
of his or her Separation from Service shall be forfeited.

Article 5 - Accounts

5.1       Accounts

The Administrator shall establish sub-accounts as provided in subsection (a) and
(b), below, as elected by the Participant pursuant to Article 3. A Participant
may have a maximum of ten (10) sub-accounts at any time.





9

--------------------------------------------------------------------------------

 

 

(a)          A Participant may establish one or more Retirement Account(s)
("Retirement sub-accounts") by designating as such on the Participant's Deferral
Election. Each Participant's Retirement sub-account shall be credited with
Deferrals (as specified in the Participant's Deferral Election), any Matching
Contributions allocable thereto, any Employer Supplemental Contributions,
Employer Discretionary Contributions and the Participant's allocable share of
any earnings or losses on the foregoing. The Employer Supplemental Contribution
and any Employer Discretionary Contribution shall only be allocated to a
Retirement sub-account. Each Participant's Retirement sub-account shall be
reduced by any distributions made plus any federal and state tax withholding and
any social security withholding tax as may be required by law.

(b)          A Participant may elect to establish one or more In-Service
Accounts ("In- Service sub-accounts") by designating as such in the
Participant's Deferral Election the year in which payment shall be made. Each
Participant's In-Service sub-account shall be credited with Deferrals (as
specified in the Participant's Deferral Election), any Matching Contributions
allocable thereto, and the Participant's allocable share of any earnings or
losses on the foregoing. Each Participant's In-Service sub-account shall be
reduced by any distributions made plus any federal and state tax withholding and
any social security withholding tax as may be required by law.

5.2       Investments, Gains and Losses

(a)          On an annual basis, a Participant's Account balance related to the
Employer Supplemental Contribution will be credited with a fixed rate of
interest applied to such Participant's Account balance. The fixed rate of
interest shall be determined by the Employer, in its sole and absolute
discretion, annually and communicated to the Participants within the first
quarter of the applicable Plan Year. The Employer reserves the right to adjust
the fixed rate of interest, in their sole and absolute discretion, at any point
in a Plan Year. Any such adjustments shall be applied prospectively for the
remainder of the Plan Year. The actual crediting of the fixed interest rate
shall occur monthly within the applicable Plan Year and on such date as the
Employer selects. Other amounts within the Participant's Account related to
Deferrals, Matching Contributions and Employer Discretionary Contributions, as
applicable, may have the aforementioned interest rate or notional investment
gains or losses applied to such balances as provided for by the Employer in
their sole and absolute discretion.

(b)          The Administrator shall adjust the amounts credited to each
Participant's Account to reflect, as appropriate and applicable, Deferrals,
Matching Contributions, Employer Supplemental Contributions, any Employer
Discretionary Contributions, interest crediting, notional investment gain or
losses, distributions and any other appropriate adjustments. Such adjustments
shall be made as frequently as is administratively feasible.





10

--------------------------------------------------------------------------------

 

 

Article 6 - Distributions

6.1       Distribution Election

Each Participant shall designate in his or her Deferral Election the form and
timing of his or her distribution by indicating the type of sub-account as
described under Section 5.1, and by designating the form in which payments shall
be made from the choices available under Section 6.2 and 6.3 hereof.
Notwithstanding anything to the contrary contained herein provided, no
acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under both this Plan and Code Section 409A.

6.2       Distributions Upon an In-Service Account Triggering Date

To the extent applicable based on approved Deferrals and Matching Contributions,
In­ Service sub-account distributions shall begin as soon as administratively
feasible but no later than ninety (90) days following January 1 of the calendar
year designated by the Participant on a properly submitted Deferral Election,
and are payable in either a lump-sum payment or substantially equal armual
installments, as described in Section 6.4 below, over a period of up to five (5)
years as elected by the Participant in his or her Deferral Election. If the
Participant fails to properly designate the form of the distribution, the
sub-account shall be paid in a lump-sum payment.

6.3       Distributions Upon Retirement

If the Participant has a Separation from Service due to Retirement, the
Participant's Retirement sub-account(s) shall be distributed as soon as
administratively feasible but no later than ninety (90) days following the
Participant's Retirement, subject to Section 6.11 (Distributions to Specified
Employees). Distribution shall be made in substantially equal armual
installments, as defined in Section 6.4 below, over a period of ten (10) years.

6.4       Substantially Equal Annual Installments

(a)           The amount of the substantially equal payments shall be determined
by multiplying the Participant's Account or sub-account by a fraction, the
denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one (1). The
amounts of the payments for each succeeding year shall be determined by
multiplying the Participant's Account or sub-account as of the applicable
armiversary of the payout by a fraction, the denominator of which equals the
number of remaining years over which benefits are to be paid, and the numerator
of which is one (1). Installment payments made pursuant to this Section 6.4
shall be made as soon as administratively feasible, but no later than ninety
(90) days, following the armiversary of the distribution event.

(b)          For purposes of the Plan pursuant to Code Section 409A and
regulations thereunder, a series of armual installments shall be considered a
single payment.

6.5       Distributions due to other Separation from Service

Upon a Participant's Separation from Service for any reason other than
Retirement, death or Disability, all vested amounts credited to his or her
Account shall be paid to the Participant in





11

--------------------------------------------------------------------------------

 

 

a lump-sum, as soon as administratively feasible, but no later than ninety (90)
days, following the date of Separation from Service, subject to Section 6.11
(Distributions to Specified Employees).

6.6       Distributions upon Separation from Service due to Disability

Upon a Participant's Separation from Service due to Disability, all amounts
credited to  his or her Account shall be paid to the Participant in a lump sum,
as soon as administratively feasible but no later than ninety (90) days,
following the date of Separation from Service, subject to Section 6.11
(Distributions to Specified Employees).

6.7       Distributions upon Death

Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following Participant's date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum.

6.8       Changes to Distribution Elections

As applicable, a Participant will be permitted to elect to change the form or
timing of the distribution of the balance of his or her one or more sub-accounts
within his or her Account to the extent permitted and in accordance with the
requirements of Code Section 409A(a)(4)(C), including the requirement that (i) a
redeferral election may not take effect until at least twelve (12) months after
such election is filed with the Employer, (ii) an election to further defer a
distribution (other than a distribution upon death, Disability or an
unforeseeable emergency) must result in the first distribution subject to the
election being made at least five (5) years after the previously elected date of
distribution, and (iii) any redeferral election affecting a distribution at a
fixed date must be filed with the Employer at least twelve (12) months before
the first scheduled payment under the previous fixed date distribution election.
Unless otherwise expressly provided under this Plan or Code Section 409A, once a
sub-account begins distribution, no such changes to distributions shall be
permitted.

6.9       Acceleration or of Delay in Payments

To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time or form of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section l.409A-3(j)(4), or (ii) delay the time of
payment of a benefit owed to a Participant hereunder in accordance with the
terms and subject to the conditions of Treasury Regulations Section
l.409A-2(b)(7). By way of example, and at the sole discretion of the
Administrator, if a Participant's entire Account balance is less than the
applicable Code Section 402(g)(l)(B) annual limit and any interest in all like
plans,  as determined under Code Section 409A's plan aggregation rules, the
Employer may distribute the Participant's Account in a lump sum provided that
the distribution results in the termination of the participant's entire interest
in the Plan.

6.10     Unforeseeable Emergency

The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole





12

--------------------------------------------------------------------------------

 

 

discretion, determines that the Participant, or the Participant's beneficiary,
has experienced an Unforeseeable Emergency. An Unforeseeable Emergency is
defined as a severe financial hardship resulting from an illness or accident of
the Participant, the Participant's spouse, Participant's beneficiary (as
determined by Article 7) or a dependent (as defined in Code Section 152(a)) of
the Participant, loss of the Participant's property due to casualty or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. If an Unforeseeable Emergency is
determined to exist, a distribution may not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of Deferrals under the Plan. Upon a
distribution to a Participant under this Section 6.10, the Participant's
Deferrals shall cease and no further Deferrals shall be made for such
Participant for the remainder of the Plan Year.

6.11     Distributions to Specified Employee

Notwithstanding anything herein to the contrary, if any Participant is a
Specified Employee upon a Separation from Service for any reason other than
death, distributions to such Participant shall not commence until the first day
of the seventh month following the date of Separation from Service (or, if
earlier, the date of death of the Participant). If distributions are to be made
in armual installments, the second installment and all those thereafter will be
made on the applicable anniversaries of the Participant's Separation from
Service.

6.12     Delayed Distributions

Notwithstanding anything herein to the contrary, if any Participant holds the
title of Vice President or above (hereafter Group), provided that such Group
includes no more than 200 Participants, upon a Separation from Service for any
reason other than death, distributions to such Participant shall not commence
until the first day of the seventh month following the date of Separation from
Service (or, if earlier, the date of death of the Participant). If distributions
are to be made in armual installments, the second installment and all those
thereafter will be made on the applicable armiversaries of the Participant's
Separation from Service.

6.13     Minimum Distribution

Notwithstanding any provision to the contrary, if the balance of a Participant's
Account or sub-account at the time of a distribution event or at the time of a
scheduled installment payment is $25,000 or less, then the Participant shall be
paid his or her Account or sub-account as a single lump sum.

6.14     Form of Payment

All distributions shall be made in the form of cash.

6.15     Separation from Service for Cause

Notwithstanding anything to the contrary contained herein, in the event the
Participant has an involuntary Separation from Service for Cause, Participant
shall only receive the return of





13

--------------------------------------------------------------------------------

 

 

their Deferrals including the Participant's allocable share of any earnings or
losses credited on those Deferrals pursuant to Section 5.2 and subject to
Section 6.11 (Distributions to Specified Employees) above. Upon a Participant's
Separation from Service for Cause, all amounts credited to Participant's Account
amounts relating to Employer Matching Contribution(s), Employer Supplemental
Contributions, Employer Discretionary Contribution(s), including the
Participant's allocable share of any earnings or losses credited on the
foregoing pursuant to Section 5.2, hereinabove, shall be forfeited back to the
Employer. For purposes of this Plan, "Cause" shall mean (i) engaging in willful
or grossly negligent misconduct that is materially injurious to the Company
and/or affiliate, (ii) embezzlement or misappropriation of funds or property of
the Company and/or affiliate, (iii) conviction of a felony or the entrance of a
plea of guilty or nolo contendere to a felony, (iv) conviction of any crime
involving fraud, dishonesty or breach of trust or the entrance of a plea of
guilty or nolo contendere to such a crime, or (v) failure or refusal by the
Participant to devote full business time and attention to the performance of his
or her duties and responsibilities if such breach has not been cured within
fifteen (15) days after written notice is given to the Participant.

6.16     Domestic Relations Orders

The Administrator may permit such acceleration of the time or schedule of a
payment under the Plan to an individual other than a Participant or a payment
under the Plan may be made to an individual other than the Participant to the
extent necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(l)(B)).

6.17     Distributions Upon a Change-in-Control

If elected by a Participant at the time of initial eligibility for the Plan on a
form prescribed by the Administrator, all vested amounts credited to the
Participant's Account as of the date of the Change-in-Control shall be paid in a
lump sum as soon as administratively possible, but no later than ninety (90)
days, following such Change-in-Control.

Article 7 - Beneficiaries

7.1       Beneficiaries

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person's family or other persons,
administrators,  trusts, foundations or other entities) as his or her
beneficiary under the Plan. Such designation shall be made in a form prescribed
by the Administrator. Each Participant may at any time and from time to time,
change any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant's estate. If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant's surviving spouse, or if no surviving spouse
to the Participant's estate. If more than one person is the beneficiary of a
deceased Participant, each such person shall receive a pro rata share of any
death benefit payable unless otherwise designated in the applicable form.  If  a
beneficiary who is





14

--------------------------------------------------------------------------------

 

 

receiving benefits dies, all benefits that were payable to such beneficiary
shall then be payable to the estate of that beneficiary.

7.2       Lost Beneficiary

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid. If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited. Any such presumption
of death shall be final, conclusive and binding on all parties.

Article 8 - Funding

8.1       Prohibition Against Funding

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person.  Any such assets shall be and remain a part
of the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA. Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer. The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.

8.2       Deposits in Trust

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan. The amounts so deposited may
include all contributions made pursuant to a Deferral Election by a Participant,
all Matching Contributions, Employer Supplemental  Contributions, and any
Employer Discretionary Contributions.

8.3       Withholding of Employee Contributions

The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant's Deferrals under Section 3.1
hereof from his or her Compensation. The Administrator shall determine the
amount and timing of such withholding.





15

--------------------------------------------------------------------------------

 

 

Article 9 - Claims Administration

9.1       General

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.

9.2       Claims Procedure

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented. If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days (forty-five (45) days if the claim is on account of Disability) of
receipt of the claim that the claim has been denied. The Administrator may
extend the period of time for making a determination with respect to any claim
for a period of up to ninety (90) days (thirty (30) days if claim is on account
of Disability), provided that the Administrator determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial ninety (90) day (or forty-five
(45) day) period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision. If the claim is denied to
any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:

(a)          the specific reason or reasons for denial of the claim;

(b)          a specific reference to the Plan provisions on which the denial is
based;

(c)          a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)          an explanation of the provisions of this Article.

Under no circumstances shall any failure by the Administrator to comply with the
provisions of this Section 9.2 be considered to constitute an allowance of the
claimant's claim.

9.3       Right of Appeal

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days (one-hundred and eighty (180) days if the claim is on account of
Disability) after receipt by the claimant of the notice of denial under Section
9.2.





16

--------------------------------------------------------------------------------

 

 

9.4       Review of Appeal

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal. Such consideration may include a hearing of the
parties involved, if the Administrator feels such a hearing is necessary. In
preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments. After consideration of the merits of the appeal the Administrator
shall issue a written decision which shall be binding on all parties. The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies. The Administrator's decision shall be issued within sixty (60)
days (forty-five (45) days if the claim is on account of Disability) after the
appeal is filed, except that the Administrator may extend the period of time for
making a determination with respect to any claim for a period of up one­ hundred
and twenty (120) days (ninety (90) days if the claim is on account of
Disability), provided that the Administrator determines that such an extension
is necessary because of special circumstances and notifies the claimant, prior
to the expiration of the initial one-hundred and twenty (120) day (or, if the
claim is on account of Disability, initial ninety (90) day) period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. Under no circumstances shall any failure by the
Administrator to comply with the provisions of this Section 9.4 be considered to
constitute an allowance of the claimant's claim.

In the case of a claim on account of Disability: (i) the review of the denied
claim shall be conducted by an employee who is neither the individual who made
the initial determination or a subordinate of such person; and (ii) no deference
shall be given to the initial determination. For issues involving medical
judgment, the employee must consult with an independent health care professional
who may not be the health care professional who rendered the initial claim.

9.5       Designation

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article. Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.

Article 10 - General Provisions

10.1     Administrator

(a)          The Administrator is expressly empowered to limit the amount of
Compensation that may be deferred; to deposit amounts into the Trust in
accordance with Section 8.2 hereof; to interpret the Plan, and to determine all
questions arising in the administration, interpretation and application of the
Plan; to employ actuaries, accountants, counsel, and other persons it deems
necessary in connection with the administration of the Plan; to request any
information from the Employer it deems necessary to determine whether the
Employer would be considered insolvent or subject to a proceeding in bankruptcy;
and to take all other necessary and proper actions to fulfill its duties as
Administrator.

(b)        The Administrator shall not be liable for any actions by it
hereunder, unless due to its own negligence, willful misconduct or lack of good
faith.





17

--------------------------------------------------------------------------------

 

 

(c)        The Administrator shall be indemnified and saved harmless by the
Employer from and against all personal liability to which it may be subject by
reason of any act done or omitted to be done in its official capacity as
Administrator in good faith in the administration of the Plan and Trust,
including all expenses reasonably incurred in its defense in the event the
Employer fails to provide such defense upon the request of the Administrator.
The Administrator is relieved of all responsibility in connection with its
duties hereunder to the fullest extent permitted by law, short of breach of duty
to the beneficiaries.

10.2     No Assignment

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assigmnent, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant's
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of this Plan, except to such extent as may be
required by law. If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of this Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.

10.3     No Employment Rights

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.

10.4     Incompetence

If the Administrator, after consultation with appropriate professionals,
determines that any person to whom a benefit is payable under this Plan is
incompetent by reason of physical or mental disability, the Administrator shall
have the power to cause the payments becoming due to such person to be made to
another for his or her benefit without responsibility of the Administrator or
the Employer to see to the application of such payments. Any payment made
pursuant to such power shall, as to such payment, operate as a complete
discharge of the Employer, the Administrator and the Trustee.

10.5     Identity

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of





18

--------------------------------------------------------------------------------

 

 

competent jurisdiction is obtained. The Administrator shall also be entitled to
pay such sum into court in accordance with the appropriate rules of law. Any
expenses incurred by the Employer, Administrator, and Trust incident to such
proceeding or litigation shall be charged against the Account of the affected
Participant.

10.6     Other Benefits

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

10.7     Expenses

All expenses incurred in the administration of the Plan, whether incurred by the
Employer or the Plan, shall be paid by the Employer.

10.8     Insolvency

Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the Administrator of the Plan and the Trustee. Upon
receipt of such notice, the Administrator or Trustee shall cease to make any
payments to Participants who were Employees of the Employer or their
beneficiaries and shall hold any and all assets attributable to the Employer for
the benefit of the general creditors of the Employer.

10.9     Amendment or Modification

The Employer may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant's
Accounts, and provided that such amendment or modification complies with Codes
Section 409A and related regulations thereunder.

10.10   Plan Suspension

The Employer further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant's Accounts, and provided that that
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.

10.11   Plan Termination

The Employer further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant's Accounts,
and provided that such termination complies with Codes Section 409A and related
regulations thereunder:

(a)        The Employer, in its sole discretion, may terminate the Plan and
distribute all vested Participants' Accounts no earlier than twelve (12)
calendar months from the date of the Plan termination and no later than
twenty-four (24) calendar months from the date of the Plan termination, provided
however that all other similar arrangements are also terminated by the





19

--------------------------------------------------------------------------------

 

 

Employer and no other similar arrangements are adopted by the Employer within a
three year period from the date of termination; or

(b)        The Employer may decide, in its sole discretion, to terminate the
Plan in the event of a corporate dissolution taxed under Code Section 331, or
with the approval of a bankruptcy court, provided that the Participants vested
Account balances are distributed to Participants and are included in the
Participants' gross income in the latest of: (i) the calendar year in which the
termination occurs; (ii) the calendar year in which the amounts deferred are no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which payment is administratively practicable.

10.12   Plan Termination due to a Change-in-Control

The Employer may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute all vested Participants Account balances
no earlier than thirty (30) days prior to the Change-in-Control and no later
than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Employer terminates all other similar arrangements.
Any corporation or other business organization that is a successor to the
Employer by reason of a Change-in-Control shall have the right to become a party
to the Plan by appropriate entity action. If within thirty (30) days from the
effective date of the Change-in­ Control such new entity does not become a party
hereto, as above provided, the full amount of the Participant's Account shall
become immediately distributable to the Participant pursuant to this subsection.

10.13   Construction

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

10.14   Governing Law

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
Commonwealth of Pennsylvania, other than its laws respecting choice of law.

10.15   Severability

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein. If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 30l(a)(3) and 401(a)(l) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.





20

--------------------------------------------------------------------------------

 

 

10.16   Headings

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

10.17   Terms

Capitalized terms shall have meanings as defined herein. Singular nouns shall be
read as plural, masculine pronouns shall be read as feminine, and vice versa, as
appropriate.

10.18   Right of Setoff

The Employer may, to the extent permitted by applicable law, deduct from and
setoff against any amounts payable to a Participant from this Plan such amounts
as may be owed by a Participant to the Employer, although the Participant shall
remain liable for any part of the Participant's payment obligation not satisfied
through such deduction and setoff; provided, however, that this setoff may occur
only at the date on which the amount would otherwise be distributed to the
Participant as required by Code Section 409A. By electing to participate in the
Plan and deferring compensation hereunder, the Participant agrees to any
deduction or setoff under this Section 10.18 which is allowed by law.

IN WITNESS WHEREOF, Meridian Bank has caused this instrument to be executed by
its duly authorized officer, effective as of this 13th day of March, 2009.

 

 

 

 

Meridian Bank

 

 

 

 

 

By:

/s/ Christopher J. Annas

 

Title:

CEO

 

 

 

 

ATTEST:

 

 

 

By:

/s/ Erica H. Burns

 

Title:

Corporate Secretary

 

 

21

--------------------------------------------------------------------------------